Citation Nr: 0007289
Decision Date: 03/17/00	Archive Date: 09/08/00

DOCKET NO. 98-11 352               DATE MAR 17, 2000

On appeal from the Department of Veterans Affairs Regional Office
in San Diego, California

THE ISSUES

1. Entitlement to an increased disability rating for an adherent
scar of the right leg, currently evaluated as 10 percent disabling.

2. Entitlement to an increased disability rating for an adherent
scar of the right heel, currently evaluated as 10 percent
disabling.

REPRESENTATION 

Appellant represented by: Military Order of the Purple Heart

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Vito A. Clementi, Counsel 

INTRODUCTION

The appellant had active duty from October 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 1998 rating decision of the San Diego,
California Department of Veterans Affairs (VA) Regional Office
(RO).

The Board notes that service connection has been in effect since
January 1946 for an adherent scar of the right heel resulting in
limitation of motion and for a scar of the right anterior tibia. 1 
By rating decision dated in January 1948, each scar was assigned a
10 percent disability rating.

The appellant sought an increased rating for both the right heel
and right tibia scars by statement received in May 1997. He
reported that since his last evaluation, the symptoms of these
service-connected disorders had worsened. The appellant also
claimed service connection for disorders of the right knee and
right ankle, and sought to reopen a previously denied claim of
entitlement to service connection for a low back disorder. By
Hearing Officer Decision dated in April 1999, an increased rating
for the scars was denied.

In the April 1999 hearing Officer decision, service connection was
granted for a low back condition, a right knee disorder and a right
ankle disability. The low back disability was assigned a 30 percent
disability rating; the right ankle disorder was assigned a 20
percent disability rating, and the right knee disorder was assessed
as

-------------------------------------------------------------------
1 There are also record references to the appellant having a scar
of the right patella region. This resulted from an operative
procedure that was occasioned as a result of a post-service
industrial accident in 1948, while the appellant was employed at an
aircraft manufacturing plant. See page 2, report of T.R.D., M.D.,
dated October 19, 1998. That scar is not service connected and will
be discussed no further herein. 

2 -

10 percent disabling. Review of the appellant's claim folder does
not reveal that a NOD has been filed relative to these potential
issues. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)
[where an appealed claim for service connection is granted during
the pendency of the appeal, a second Notice of Disagreement must
thereafter be timely filed to initiate appellate review of the
claim concerning the compensation level assigned for the
disability].

FINDINGS OF FACT

1. The severity of the appellant's right leg muscle injury is
characterized by a well- healed, adherent scar with definite, but
not marked or moderately severe weakness.

2. The appellant's right heel scar is superficial, well-healed and
tender upon palpation, without resulting loss of motion.

CONCLUSIONS OF LAW

1. The criteria for an increase in the 10 percent evaluation
assigned for the residuals of a muscular wound of the right leg
have not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
Part 4, Code 5311 (1996 & 1999).

2. The criteria for an increase in the 10 percent evaluation
assigned for an adherent scar of the right heel have not been met.
38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 7804
(1999).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The appellant contends that the service-connected scars of the
right lower leg and the right ankle have increased in severity, and
requests increased disability ratings.

By law, the Board's statement of reasons and bases for its findings
and conclusions on all material facts and law presented on the
record must be sufficient to enable the claimant to understand the
precise basis for the Board's decision, as well as to facilitate
review of the decision by courts of competent appellate
jurisdiction. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38
U.S.C.A. 7104(d)(1) (West 1991). With this requirement of law, and
in light of the appellant's contentions, a brief factual review of
evidence of record as found in the appellant's claims folder would
be helpful to an understanding of the Board's decision. Because the
evidence of record as to both of the appellant's claims was
developed concurrently, the Board will review the evidence of
record in its whole. The Board will then review the law pertinent
to the appellant's claims and proceed to analyze the appellant's
claims in the context of the applicable law.

Factual Background

The Board is required to take a veteran's entire medical history
into consideration when evaluating the severity of a service-
connected disability. 38 C.F.R. 4.1 (1999); Peyton v. Derwinski, 1
Vet. App. 282, 287 (1991). However, where an increase in the
disability rating is at issue, the Board must look to the present
level of the veteran's disability. See Francisco v. Brown, 7 Vet.
App. 55 (1994).

The veteran was injured in October 1944 when his right leg was
caught between two landing craft. An August 1945 report of medical
survey revealed an elliptical scar over the anterior tibia,
adherent to the fascia of the anterior tibial muscle. In

- 4 - 

addition, there was an adherent scar of the right heel, with
shortening of the heel cord and numbness of the skin on the heel
The veteran was discharged from the service due to these
disabilities, and as indicated in the Introduction, service
connection was granted in January 1946.

A December 1947 VA examination resulted in diagnoses of (1)
residuals of foot injury - adherent scar of the right heel with
shortening of the Achilles tendon and numbness of the skin on the
heel and (2) painful scar, right anterior tibia.

It appears that there was no contact with the veteran for many
decades, until the 1990s, and no relevant medical evidence was
generated during that period.

During the course of development of his claim for increased
ratings, VA medical records generated by the Loma Linda, California
VA Medical Center were obtained, reflecting treatment from February
1993 to June 1997. These reflect that the appellant was treated for
leg pain attributed to osteoporosis, as well as other disorders. As
to references to the appellant's lower extremities, an August 1993
medical progress note reflects that the appellant then complained
of swelling of both legs and ankles, and that the edema was
attributed to osteoporosis. The appellant was advised to monitor
his salt intake. There were otherwise "no new complaints" recorded.
In April 1994, the appellant's osteoporosis was noted to be
"severe."

The appellant underwent a VA physical examination in August 1997.
The appellant informed examiners that he experienced decreased
range of motion of the right ankle with no pain. Upon clinical
evaluation, there was noted no evidence of any swelling or bony
deformity of the right ankle. The appellant displayed "full" range
of motion of the right ankle with 60 degrees of flexion and 30
degrees of extension. There was tenderness upon pressure of the
right heel scar. The examiner observed that the appellant had
normal inversion and eversion of the right ankle, and motor
strength of 5/5. In part, the appellant was diagnosed to have
degenerative joint disease of the right ankle.

5 - 

The scar of the right anterior tibia was noted to be 4.0 by 7.0
centimeters. The skin was noted to be healed but atrophic. The
appellant was noted to have right anterior tibia muscle loss with
no evidence of atrophy, and a motor examination of the right lower
distal region resulted in normal findings. He also displayed a
normal sensory examination in the right lower extremity. The
examiner observed that the absence of musculature in the anterior
peroneal compartment of the right tibia did not result in a
functional loss, although there was a "cosmetic defect."

During a May 1998 VA examination conducted in connection with the
appellant's claim of service connection for a low back disorder,
the appellant was noted to have intact sensation in his lower
extremities. He displayed 4/5 strength in the right gastosoleus
compared to the left. In part, he was diagnosed to have a post-
Achilles tendon laceration on the right lower extremity with grade
I weakness of the gastosoleus complex, and.a muscle herniation of
the right anterior compartment of the right leg.

At an August 1998 personal hearing before a hearing officer at the
RO, the appellant testified in substance that his primary
contention relative to his right leg and heel scar was that they
caused him to limp. He stated that his heel scar was sensitive, and
that if he walked on his heel he could "really feel it," but that
if he walked flat then he was "all right." Transcript (T.) 2. The
appellant stated that his right leg scar was tender, and he could
not scratch it. He stated that it would periodically start to itch.
As to his right heel scar, the appellant reported that if he rubbed
his finger on the scar, he could feel it. He stated that his heel
scar was somewhat numb. He added that when he was first injured, he
could not feel sensation as he did in his left heel, but since the
injury he had regained some sensation.

The appellant underwent a VA physical examination in October 1998,
conducted by T.R.D., M.D. The appellant described right ankle
swelling, but no "clicking" or "popping." He reported that he
limped and had experienced buckling in the right lower extremity,
and described tingling of the entire right foot. Dr. T.R.D. noted

- 6 -

that recent radiographic examination of the appellant's right ankle
revealed "significant degenerative changes."

Upon clinical examination, the appellant's right ankle appeared to
be somewhat stiff, and the hindfoot was inverted. The appellant had
difficulty with heel and toe walking, but he did not require
assistive devices in walking. Clinical examination noted that the
appellant had a scar in the mid-anterolateral tibial area measuring
approximately 3 centimeters in length with bulging of the muscle
consistent with the anterior tibial and possible peroneal
musculature. There was no instability noted.

As to the appellant's right ankle, dorsiflexion was to zero
degrees, and plantar flexion was within normal limits at 45
degrees. The appellant reported pain on subtalar range of motion.
A scar was noted in the posterior of the right ankle, extending
from the medial ankle across the Achilles' tendon. Motor strength
testing of the right foot was to 5/5 on the extensor hallucis
longus and 4/5 weakness of evertors. Decreased sensation was noted
globally to the right foot.

Radiographic examination found arthritis of the right subtalar
joint, mid diffuse osteopenia of the right ankle, and narrowing and
osteophyte formation at the anterior aspect of the posterior facet.

Dr. T.R.D. found the appellant to have limited dorsiflexion of the
right ankle, weakness in eversion of the right foot, and a
laceration with muscular bulging of the mid tibial area. He
observed that as to the appellant's present right ankle condition,
the in-service laceration led to some loss of peroneal strength,
that resulted in a loss of an ability to evert the right foot. He
further observed that this loss of muscular control and balance
eventually led to a chronic situation of abnormal gait mechanics,
leading to degeneration of the subtalar joint.

In April 1999, based largely on the findings of the October 1998 VA
examination, service connection was granted for a right knee
disorder and a right ankle disability on a secondary basis.

7 - 

Relevant Law and Regulations

Disability determinations are made through the application of a
schedule of ratings, which is predicated upon the average
impairment of earning capacity. 38 U.S.C. 1155; 38 C.F.R. 3.321(a),
4.1. Separate diagnostic codes identify various disabilities. 38
C.F.R. Part 4.

The degree of impairment resulting from a disability involves a
factual determination of the current severity of the disability.
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); See Solomon v.
Brown, 6 Vet. App. 396, 402 (1994). In resolving this factual
issue, the Board may only consider the specific factors as are
enumerated in the applicable rating criteria. See Massey v. Brown,
7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App.
625, 628 (1992).

The use of the various Diagnostic Codes by VA adjudicators is
"completely dependent on the facts of a particular case." See Butts
v. Brown, 5 Vet.App. 532, 538 (1993). In the resolution of these
issues, VA adjudicators must consider whether one rating code is
"more appropriate" than another based upon an individual's relevant
medical history, the current diagnosis, and demonstrated
symptomatology. See Tedeschi v. Brown, 7 Vet.App. 411, 414 (1995).
Any change in a Diagnostic Code by a VA adjudicator must be
specifically explained. See Pernorio, 2 Vet. App. at 629.

As a general matter, separate disabilities arising from a single
disease entity are to be rated separately. 38 C.F.R. 4.25 (1998);
Esteban v. Brown, 6 Vet. App. 259, 261(1994). However, in assigning
an appropriate rating, the policy against "pyramiding" of
disability awards enumerated by 38 C.F.R. 4.14 must be considered.
That is, the evaluation of the same disability under various
diagnoses is to be avoided. 38 C.F.R, 4.14 (1998); see Fanning v.
Brown, 4 Vet. App. 225 (1993).

Specific rating criteria will be discussed where appropriate below.

8 -

Analysis

Initial matters - well groundedness of the claims/ duty to
assist/standard of proof

A claim for an increased disability rating is subject to the well-
groundedness requirement of 38 U.S.C.A. 5107(a) (West 1991); see
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992). In order to
present a well-grounded claim for an increased rating of a service-
connected disability, a claimant need only submit his or her
competent testimony that symptoms, reasonably construed as related
to the service-connected disability, have increased in severity
since the last evaluation. Proscelle, 2 Vet. App. at 632; see also
Jones v. Brown, 7 Vet. App. 134 (1994).

Once it has been determined that a claim is well grounded, VA has
a statutory duty to assist the veteran in the development of
evidence pertinent to the claim. 38 U.S.C.A. 5107. The Board finds
that the statutory duty of the VA to assist the appellant in the
development of his claim has been fulfilled. In particular, reports
of two relatively recent VA examinations have been associated with
the veteran's claims folder. The veteran appeared and testified at
a personal hearing at the RO. The Board is not aware of any
evidence which might be significant to the outcome of this case
which has not been obtained. Accordingly, the Board has determined
that VA's statutory duty to assist the appellant in the development
of his claim has been satisfied.

Once the evidence has been assembled, it is the Board's
responsibility to weigh the evidence. When there is an approximate
balance of evidence regarding the merits of an issue material to
the determination of the matter, the benefit of the doubt in
resolving each such issue shall be given to the claimant. 38
U.S.C.A. 5107(b); 38 C.F.R. 3.102, 4.3. In Gilbert v. Derwinski, 1
Vet. App. 49, 53 (1990), the United States Court of Veterans
Appeals stated that "a veteran need only demonstrate that there is
an 'approximate balance of positive and negative evidence' in order
to prevail." To deny a claim on its merits, the evidence must
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518,
519 (1996), citing Gilbert, 1 Vet. App. at 54.

9 - 

As a final initial matter, the Board notes that service connection
was recently granted for two additional disabilities. Degenerative
changes of the right ankle, currently evaluated as 20 percent
disabling, and degenerative changes of the right knee, currently
evaluated as 10 percent disabling. As noted above, VA regulations
generally prohibit rating the same disease entity under different
diagnostic codes. See 38 C.F.R. 4.14.

Increased disability rating for an adherent scar of the right leg,
currently evaluated as 10 percent disabling

The Board initially notes that the veteran's service-connected
right leg disability, in the area of the tibia, although
denominated as an adherent scar of the right leg, has been rated by
the RO under 38 C.F.R. 4.73, Diagnostic Code 5311 [muscle injuries,
Muscle Group XI] rather than under 38 C.F.R. 4.118 [skin
disabilities, including scars].

Rating Criteria

The Board notes that during the pendency of the appeal, the rating
criteria for muscle injuries were revised. See 62 Fed. Reg. 30327-
28 (June 3, 1997). Where the law or regulations change while a case
is pending, the version most favorable to the claimant applies,
absent congressional intent to the contrary. Karnas v. Derwinski,
1 Vet. App. 308, 312-313 (1991). As is noted in the summary section
of 62 Fed.Reg. 30235-30249 (1997) the amendments to the muscle
injury schedule were made to update that portion of the rating
schedule to ensure that it used current medical terminology and
unambiguous criteria.  2

---------------------------------------------------------------
2 Because the provisions were not substantially changed as a result
of the amendment, the Board finds that no prejudice attaches to its
consideration of both the old and new criteria. As is set forth in
this decision, the Board notes that as to the merits of these
issues, the appellant's primary contention has not been that the
service-connected leg and ankle disorders have worsened, but that
they have resulted in secondary disorders. Because the appellant
has secured service connection for the claimed secondary disorders,
he has prevailed in this regard. See Bernard v. Brown, 4 Vet. App.
384 (1993) (Observing that when the Board addresses in its decision
a question that has not

- 10 -

A review of the pertinent regulations reveals that no changes were
made in the ratings granted for the classifications of disability
from muscle injuries (slight, moderate, moderately severe, and
severe). Compare 38 C.F.R. 4.56 (1996) and 38 C.F.R. 4.56(d)
(1999). For VA purposes, the cardinal signs and symptoms of muscle
disability are loss of power, weakness, lowered threshold of
fatigue, fatigue- pain, impairment of coordination and uncertainty
of movement. 38 C.F.R. 4.56(c) (1999).

The appellant's disability of the right leg is evaluated under 38
C.F.R. 4.73, Diagnostic Code 5311, was assessed as a "moderate"
disability. Under the previously applicable regulation, his right
leg disability was therefore deemed as encompassing objective
symptoms including entrance and (if present) exit scars linear or
relatively small and so situated as to indicate relatively short
track of missile through muscle tissue; and having signs of
moderate loss of deep fascia or muscle substance or impairment of
muscle tonus, and of definite weakness or fatigue in comparative
tests. In order to be deemed a "moderately severe" disability, the
symptoms would have had to approximate objective findings of
entrance and (if present) exit scars relatively large and so
situated as to indicate track of missile through important muscle
groups. There were to be suggested indications on palpation of
moderate loss of deep fascia, or moderate loss of muscle substance
or moderate loss of normal firm resistance of muscles compared with
sound side. The test of strength and endurance of muscle groups
involved (compared with the sound side) were to have given positive
evidence of marked of moderately severe loss. 38 C.F.R. 4.56 (b)
and (c) (1996).

Under the previously applicable Diagnostic Code 5311, the criteria
for rating muscle injuries to Muscle Group XI included muscles
arising from the posterior and lateral crural muscles, which
includes muscles of calf, including the triceps surae
(gastrocnemius and soleus), the tibialis posterior, the peroneus
longus, the flexor

-----------------------------------------------------------------
been addressed by the RO, in this case well-groundedness, it must
consider whether the appellant has been given adequate notice to
respond and, if not, whether he has been prejudiced thereby.).

- 11 -

hallucis longus, the flexor digitorum longus, and the popliteus.
The muscle functions involved are propulsion, planter flexion of
the foot, stabilizing arch, flexion of the toes and flexion of the
knee. 38 C.F.R. 4.73, Diagnostic Code 5311 (1996).

Under the currently applicable provision, a "moderate" disability
is characterized by objective findings including entrance and (if
present) exit scars linear or relatively small and so situated as
to indicate relatively short track of missile through muscle tissue
and some loss of deep fascia or muscle substance or impairment of
muscle tonus, and loss of power or lowered threshold of fatigue
when compared with the sound side. In order for a "moderately
severe" disability to be found, the symptoms would need to
approximate entrance and (if present) exit scars indicating tracks
of missile through one or more muscle groups. Indications on
palpation would include loss of deep fascia, muscle substance, or
normal firm resistance of muscles compared with the sound side. The
tests of strength and endurance compared with the sound side would
need demonstrate positive evidence of impairment. 38 C.F.R.
4.56(d)(iii)(1999).

Under the currently applicable Diagnostic Code 5311, the criteria
for Muscle Group XI function include propulsion, plantar flexion of
foot (1); stabilization of arch (2,3); flexion of toes (4,5);
flexion of knee (6) posterior and lateral crural muscles, and
muscles of the calf. (1) Triceps surae (gastrocnemius and soleus);
(2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis;
(5) flexor hallucis longus; (6) flexor digitorum longus; (7)
popliteus; (8) plantaris. A maximum 30 percent evaluation is
provided where there is severe muscle damage. 38 C.F.R. 4.73,
Diagnostic Code 5311 (1999).

As is noted above, under both the previously applicable and the
current rating criteria, a slight disability of Muscle Group )U
warrants a 0 percent evaluation. A moderate disability warrants a
10 percent rating. A moderately severe disability warrants a 20
percent rating. A severe disability warrants a 30 percent rating.
38 C.F.R. 4.73, Diagnostic Code 5311 (1996); compare 38 C.F.R.
4.73, Diagnostic Code 5311 (1999).

- 12 -

Discussion

The Board has carefully considered all of the medical and lay
evidence of record with regard to the appellant's increased rating
claim pertaining to the disability of his right leg. Having done
so, the Board first observes that the appellant's primary
contention since the onset of his claim has been that this
disability (together with the service-connected scar of the right
heel) has caused him to walk with a limp, and that this symptom has
in turn led to degenerative joint disease of the right ankle, right
knee, and lower back. (See, e.g., Hearing transcript of August
1998). As to this contention, the appellant has been granted
service connection for these disorders by Hearing Officer decision
dated April 1999. Accordingly, the Board's scrutiny must be upon
the severity of the appellant's right leg disability, independent
of those symptoms now included in those disorders granted service
connection in April 1999. Any consideration of the symptoms for
which service connection was then granted is prohibited by law as
it would be violative of the proscription against pyramiding. See
38 C.F.R. 4.14 (1999) and Fanning, supra.

In August 1997, the appellant's right leg disability was shown to
be characterized by a healed scar with some atrophy of the skin. No
evidence of right anterior tibial atrophy, motor strength, or
sensory loss was found. Indeed, the examiner then specifically
noted that although there was noted a "cosmetic defect," the
appellant had no loss of function. The May 1998 VA examination
report did not substantially alter the earlier findings, although
a muscle herniation was identified in the area of the scar. The
appellant displayed intact lower extremity sensation, and slightly
diminished strength in the gastosoleus muscle. During the October
1998 examination, bulging of the muscle in the area of the scar was
again noted, but no other deficits were identified. Some gait
disturbance was noted, but this was ascribed to a stiff right
ankle.

The Board finds that the clinical evidence thus adduced does not
reveal the presence of symptoms warranting the assignment of an
increased (ie., a 20 percent) disability rating. Clearly, under the
applicable rating criteria, the appellant

- 13 -

demonstrates moderate loss of deep muscle substance and minimal
weakness. With application of the provisions of 38 C.F.R. 4.56(b)
as both originally applicable at the outset of the claim and under
the current version, the appellant is not shown to have what may be
characterized as "positive evidence of marked or moderately severe"
impairment of strength or endurance resulting from the service-
connected right leg scar.

The Board notes the Court's decision in Esteban v. Brown, 6 Vet.
App. 259 (1994) [notwithstanding the provisions of 38 C.F.R. 4.14,
two separate disability ratings are possible in cases in which the
veteran has separate and distinct manifestations from the same
injury]. With respect to 38 C.F.R. 4.73, as discussed above,
scarring, to some degree, is considered part of the underlying
muscle injury in the sense that it is expected that scarring will
occur. However, the Board believes that it is possible to
separately rate the veteran's right leg scar under 38 C.F.R. 4.118
if it may be said to constitute a separate disability. See Esteban.

The Board has considered the appellant's account of periodic
itching of his scar and his contention that he could "really feel
it" upon palpation. That the appellant is aware of his scar by
touching it, or because it would periodically itch and he would
scratch it, are also not bases for a higher disability evaluation.
The appellant's scar has not been shown to be tender and painful on
objective demonstration, which is requisite for the assignment of
a disability evaluation under 38 C.F.R. 4.118, Diagnostic Code
7804. None of the physical examination reports refer to tenderness
or pain, despite what appears to be a thorough evaluation of the
scar. Moreover, the scar itself does not appear to affect the
function of the lower leg. See 38 C.F.R. 4.118, Diagnostic Code
7805. Accordingly, the Board does not believe that, under the
circumstances, a separate disability rating is warranted for the
scar as such.

For the reasons and bases expressed above, the Board concludes that
the preponderance of the evidence is against the veteran's claim.
An increased rating is therefore denied for the service-connected
right leg disability.

14 -

Increased disability rating for an adherent scar of the right heel,
currently evaluated as 10 percent disabling

Rating Criteria

The appellant's right heel scar is evaluated as 10 percent
disabling, under 38 C.F.R. 4.118, Diagnostic Code 7804. Under this
provision, the appellant's disorder is now evaluated under the
maximum compensable rating for a superficial scar that is "tender
and painful on objective demonstration." 38 C.F.R. 4.118,
Diagnostic Code 7804 (1999).

The only alternative provision for the evaluation of the
appellant's service- connected right heel scar is Diagnostic Code
7805, providing for an evaluation based upon the limitation of
function of the affected part. However, the Board again notes that
as a result of the April 1999 rating decision, the appellant is now
in receipt of a 20 percent disability rating for degenerative
changes of the right ankle under 38 C.F.R. 4.71a, Diagnostic Codes
5010 and 5271. The former pertains to arthritis; and the latter
diagnostic code provides that impairment of the ankle is evaluated
upon its resulting limitation of motion. Compare 38 C.F.R. 4.71a,
Diagnostic Code 5010, 5271 and 38 C.F.R. 4.118, Diagnostic Code
7805.

The competent medical evidence in this matter, in particular the
report of the October 1998 VA examination, reveals that to the
extent that limitation of motion and/or gait disturbance has been
reported, the appellant's right ankle arthritis disability, for
which service connection has been recently granted, is its primary
cause.

In sum, the appellant's right heel loss of motion and other
functional loss has been attributed to his recently service-
connected disorder. To consider these symptoms in the evaluation of
the appellant's right heel disorder would constitute pyramiding.

The Board notes that it has given consideration to rating the right
ankle scar under 38 C.F.R. 4.73 as a muscle injury, as the RO has
done with respect to the right leg

- 15 - 

disability. However, the medical evidence, in particular the report
of the October 1998 examination, indicates that the entire right
Achilles tendon is intact, and there is no other recent evidence
referable to underlying muscle damage.

In summary, for the reasons and bases expressed above, the Board
concludes that the preponderance of the evidence is against the
veteran's claim. The appeal is therefore denied.

ORDER

An increased rating for an adherent scar of the right leg is
denied. An increased rating for an adherent scar of the right heel
is denied.

Barry F. Bohan
Member, Board of Veterans' Appeals

16 -



